        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 1 of 9. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT TOLEDO

JEREMY D. TIPTON                             :       CASE NO:
346 Ottawa St., PO Box 116                   :
Elmore, Ohio 43416                           :       JUDGE
                                             :
       PLAINTIFF,                            :
                                             :
VS.                                          :
                                             :
VILLAGE OF ELMORE, OHIO                      :       COMPLAINT FOR DISABILITY
By and Through its Mayor                     :       DISCRIMINATION, AGE
RICK CLAAR                                   :       DISCRIMINATION, AND
344 Rice Street                              :       RETALIATION JURY DEMAND
Elmore, Ohio 43416                           :       ENDORSED HEREON
                                             :
       DEFENDANT.                            :


       Now comes Plaintiff Jeremy D. Tipton, by and through the undersigned counsel, and

alleges the following for his Complaint:

                                       INTRODUCTION

1. This is an action for damages based upon Plaintiff’s claims of discrimination and retaliation

   based upon his disability, under the Americans with Disabilities Act, 42 U.S.C. § 12111, et seq.,

   and the Rehabilitation Act, 42 U.S.C. § 12203, et seq., and Ohio Revised Code §§ 4112.02 and

   4112.99, age under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., and

   Ohio Revised Code §§ 4112.02 and 4112.99.


                                                 1
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 2 of 9. PageID #: 2




                                 JURISDICTION AND VENUE

2. This Court has original jurisdiction over Plaintiff’s claims made under federal law under 28

   U.S.C. § 1331, as Plaintiff’s claims arise under the laws of the United States.

3. This Court has supplemental jurisdiction over Plaintiff’s claims made under Ohio law under

   28 U.S.C. § 1367, as these claims “are so related to claims in the action within such original

   jurisdiction that they form part of the same case or controversy.”

                                             PARTIES

4. Plaintiff, Jeremy D. Tipton, is a police officer, certificated by the State of Ohio.

5. Defendant, Village of Elmore, Ohio, is a political subdivision of the State of Ohio.

                                              FACTS

6. Plaintiff was employed by Defendant Village from on or about January 20, 2006 through on

   or about August 11, 2020. At the time of his termination, Plaintiff was employed as a Patrol

   Sargent, which is considered a village police officer, pursuant to Ohio Revised Code Section

   737.16.

7. On January 24, 2020, Plaintiff was dispatched to a scene involving a gunshot wound.

8. On January 24, 2020, Plaintiff had a traumatic response to the shooting scene which was

   subsequently diagnosed as symptoms of an Acute Stress Disorder.

9. As a result of Plaintiff demonstrating symptoms of an Acute Stress Disorder, Defendant

   accused Plaintiff of having “performance failures” at the scene on January 24, 2020.

10. Defendant’s Police Chief, Jeffrey Harrison, removed Plaintiff from service on or about

   February 12, 2020, and required Plaintiff to submit to a fitness for duty examination conducted

   by a clinical psychologist.


                                                  2
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 3 of 9. PageID #: 3




11. Following a fitness for duty examination on February 18, 2020, Michael J. Kimball, Psy D,

   diagnosed Plaintiff with signs of Acute Stress Disorder and recommended that he receive

   mental health counseling and be re-evaluated in six-weeks.

12. On February 24, 2020, Chief Harrison sent an email message to Plaintiff suggesting that

   Plaintiff should exhaust his remaining sick leave and seek disability benefits from the Ohio

   Police and Fire Pension.

13. Plaintiff remained on medical leave until June 23, 2020, when he was released by his physician

   to return to work.

14. In an effort to prevent Plaintiff from returning to work, Chief Harrison issued a pre-disciplinary

   notice to Plaintiff dated July 1, 2020. The pre-disciplinary notice contained three (3) Charges

   with the third Charge containing nine (9) Specifications.

15. Plaintiff responded to the Charges and Specifications, in writing, on July 2, 2020.

16. On July 13, 2020, Chief Harrison issued a letter to Plaintiff and Mayor Claar substantiating

   seventeen (17) Charges, including all Charges and Specifications contained in the pre-

   disciplinary notice, as well as additional charges which were not part of the pre-disciplinary

   notice. Chief Harrison made the decision to suspend Plaintiff for 60-days without pay for the

   period of July 28, 2020 through September 28, 2020.

17. On July 24, 2020, Plaintiff filed a charge of discrimination against Defendant with the Ohio

   Civil Rights Commission alleging discrimination on the basis of disability and age. That

   charge was dual filed with the Equal Employment Opportunity Commission. A true and

   accurate copy of this charge is attached hereto as Exhibit 1.

18. On July 24, 2020, Defendant gave Plaintiff notice that Mayor Claar had approved Plaintiff’s

   60-day suspension.



                                                  3
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 4 of 9. PageID #: 4




19. On July 29, 2020, Plaintiff filed a Notice of Appeal of the suspension to Defendant’s Village

   Council.

20. A hearing was held before Village Council beginning at 7:00 p.m. on August 10, 2020 and

   concluding at 12:30 a.m. on August 11, 2020. At the hearing Plaintiff testified that he was

   diagnosed with symptoms of Acute Stress Disorder and had sought medical treatment for his

   symptoms. Additionally, there was discussion of his disability discrimination charge. At the

   conclusion of the hearing on August 11, 2020, Village Council voted to terminate Plaintiff’s

   employment.

21. Prior to Plaintiff’s termination Chief Harrison stated to him on multiple occasions that he was

   getting too old.

22. At the time that his employment was terminated, Plaintiff was forty-seven (47) years old.

23. Following Plaintiff’s termination, Plaintiff’s job duties were assigned to Corbin Haas and

   subsequently to Zach Floro, both of whom are significantly younger than Plaintiff.

24. On June 3, 2021, Plaintiff received a Notice of Suit Rights from the United States Equal

   Employment Opportunity Commission. A true and accurate copy of this Notice is attached

   hereto as Exhibit 2.

                                     CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
                        Disability Discrimination in Violation of the
                  Americans with Disabilities Act, 42 U.S.C. § 12111, et seq.

25. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.




                                                4
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 5 of 9. PageID #: 5




26. Plaintiff is a member of a protected class, as he has a disability which limits one or more of his

   major life activities, had a record of a physical or mental impairment and was perceived by

   Defendant as having a disability.

27. Plaintiff made Defendant aware of his disability in February of 2020, when he took leave to

   address his condition and informed Village Council of his disability at his hearing on August

   10, 2020 and August 11, 2020.

28. Plaintiff was qualified for the position of Patrol Sargent with the Village of Elmore, as

   demonstrated by his fourteen year career with the Village Police Department and evidenced

   by his positive 2018 and 2019 Employee Performance Reviews.

29. Plaintiff was discharged from his position because of his disability, record of having a physical

   or mental impairment and Defendant’s perception that Plaintiff was disabled.

30. Plaintiff is entitled to damages for wrongful termination due to his disability.



                              SECOND CAUSE OF ACTION
        Disability Discrimination in Violation of Ohio Revised Code § 4112.02 et seq.

31. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.

32. Plaintiff is a member of a protected class, as he has a disability which limits one or more of his

   major life activities, had a record of a physical or mental impairment and was perceived by

   Defendant as having a disability.

33. Plaintiff made Defendant aware of his disability in February of 2020, when he took leave to

   address his condition and informed Village Council of his disability at his hearing on August

   10, 2020 and August 11, 2020.




                                                  5
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 6 of 9. PageID #: 6




34. Plaintiff was qualified for the position of Patrol Sargent with the Village of Elmore, as

   demonstrated by his fourteen year career with the Village Police Department and evidenced

   by his positive 2018 and 2019 Employee Performance Reviews.

35. Plaintiff was discharged from his position because of his disability, record of having a physical

   or mental impairment and Defendant’s perception that Plaintiff was disabled.

36. Plaintiff is entitled to damages for wrongful termination due to his disability.



                                THIRD CAUSE OF ACTION
  Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §12203 et seq.

37. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.

38. Plaintiff filed a charge with the Ohio Civil Rights Commission alleging discrimination on the

   basis of disability. Plaintiff’s filing of the charge with the Ohio Civil Rights Commission is a

   protected activity.

39. Defendant knew about Plaintiff’s charge of discrimination.

40. Defendant took an adverse employment action against Plaintiff, by discharging him.

41. Defendant discharged Plaintiff due to his charge of discrimination addressing the

   discrimination he experienced.

42. Plaintiff is entitled to damages as a result of Defendant’s retaliatory conduct.



                               FOURTH CAUSE OF ACTION
            Retaliation in violation of Ohio Revised Code Section 4112.02 et seq.

43. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.



                                                  6
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 7 of 9. PageID #: 7




44. Plaintiff filed a charge with the Ohio Civil Rights Commission alleging discrimination on the

   basis of disability and age. Plaintiff’s filing of the charge with the Ohio Civil Rights

   Commission is a protected activity.

45. Defendant knew about Plaintiff’s charge of discrimination.

46. Defendant took an adverse employment action against Plaintiff, by discharging him.

47. Defendant discharged Plaintiff due to his charge of discrimination addressing the disability

   and age discrimination he experienced.

48. Plaintiff is entitled to damages as a result of Defendant’s retaliatory conduct.



                              FIFITH CAUSE OF ACTION
                          Age Discrimination in Violation of the
               Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

49. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.

50. Plaintiff is a member of a protected class, as he was forty-seven (47) years old at the time that

   his employment was terminated.

51. Prior to his termination Chief Harrison stated to Plaintiff that he was getting too old.

52. Plaintiff was qualified for the position of Patrol Sargent with the Village of Elmore, as

   demonstrated by his fourteen year career with the Village Police Department and evidenced

   by his positive 2018 and 2019 Employee Performance Reviews.

53. Plaintiff was discharged from his position because of age.

54. Plaintiff’s job duties were assigned to significantly younger employees following Plaintiff’s

   termination.

55. Plaintiff is entitled to damages for wrongful termination due to his disability.



                                                  7
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 8 of 9. PageID #: 8




                               SIXTH CAUSE OF ACTION
           Age Discrimination in Violation of Ohio Revised Code § 4112.02 et seq.

56. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.

57. Plaintiff is a member of a protected class, as he was forty-seven (47) years old at the time that

   his employment was terminated.

58. Prior to his termination Chief Harrison stated to Plaintiff that he was getting too old.

59. Plaintiff was qualified for the position of Patrol Sargent with the Village of Elmore, as

   demonstrated by his fourteen year career with the Village Police Department and evidenced

   by his positive 2018 and 2019 Employee Performance Reviews.

60. Plaintiff was discharged from his position because of age.

61. Plaintiff’s job duties were assigned to significantly younger employees following Plaintiff’s

   termination.

62. Plaintiff is entitled to damages for wrongful termination due to his disability.


                              SEVENTH CAUSE OF ACTION
 Retaliation in Violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621, et
                                            seq.

63. Plaintiff incorporates the allegations in the previous paragraphs of this Complaint as if fully

   rewritten herein.

64. Plaintiff filed a charge with the Ohio Civil Rights Commission alleging discrimination on the

   basis of age. Plaintiff’s filing of the charge with the Ohio Civil Rights Commission is a

   protected activity.

65. Defendant knew about Plaintiff’s charge of discrimination.

66. Defendant took an adverse employment action against Plaintiff, by discharging him.



                                                  8
        Case: 3:21-cv-01625-JGC Doc #: 1 Filed: 08/20/21 9 of 9. PageID #: 9




67. Defendant discharged Plaintiff due to his charge of discrimination addressing the age

   discrimination he experienced.

68. Plaintiff is entitled to damages as a result of Defendant’s retaliatory conduct.


                                    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands the following:

       A.      Lost wages, fringe benefits, and compensatory damages in an amount exceeding

               $75,000.00;

       B.      Punitive damages in an amount exceeding $75,000.00;

       C.      Attorney fees and costs of this suit;

       D.      Equitable relief; and

       E.      Other relief that this Court may determine to be appropriate.

                                                       Respectfully submitted,

                                                       /s/ Jason P. Matthews
                                                       Jason P. Matthews-#0073144
                                                       Matthew C. Schultz #0080142
                                                       Jason P. Matthews, LLC
                                                       130 West Second Street
                                                       Suite 924
                                                       Dayton, OH 45402
                                                       P. (937) 608-4368 F. 1-888-577-3589
                                                       jason@daytonemploymentlawyers.com
                                                       matt@daytonemploymentlawyers.com
                                                       Attorneys for Plaintiff


                                         JURY DEMAND

       Plaintiff hereby respectfully demands a trial by jury on all his claims.

                                                       /s/ Jason P. Matthews
                                                       Jason P. Matthews



                                                  9
